Citation Nr: 0319455	
Decision Date: 08/08/03    Archive Date: 08/13/03

DOCKET NO.  95-16 809	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, 
Georgia


THE ISSUES

1.  Entitlement to service connection for residuals of 
fracture, lumbar spine, with degenerative disc disease.

2.  Entitlement to an increased evaluation for low back 
strain, currently evaluated as 20 percent disabling.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESSES AT HEARING ON APPEAL

Appellant and spouse



ATTORNEY FOR THE BOARD

M.G. Mazzucchelli, Counsel


INTRODUCTION

The veteran served on active duty from February 1948 to June 
1970.  This appeal originally came before the Board of 
Veterans' Appeals (Board) on appeal from a January 1993 
rating decision of the Department of Veterans Affairs (VA), 
Atlanta, Georgia, regional office (RO).  

The veteran and his spouse presented testimony before the 
undersigned Veterans Law Judge at a hearing in Washington, 
D.C., in August 2001.  A transcript of that hearing is of 
record.  

In February 2002, the Board ordered additional development of 
the case pursuant to 38 C.F.R. § 19.9.  Pursuant to that 
development, a VA examination of the veteran was conducted in 
May 2002.  In a June 2003 written statement, the veteran 
waived RO consideration of that examination report.


REMAND

The veteran is seeking an increased evaluation for his 
service connected low back strain as well as service 
connection for other lower back pathology he believes is 
related to findings noted in service in 1969.  In obtaining 
the May 2002 VA examination of the veteran, the Board sought 
to determine whether any current low back pathology was 
related to the inservice findings.  The examiner was 
requested to review the service medical records, which 
included a negative lumbar spine X-ray, and comment on the 
likelihood that any current pathology was attributable to the 
veteran's period of service.  However, in the May 2002 
examination report, the examiner stated that he "did not see 
X-ray reports from that period of time" meaning service.  

In light of the above, the Board finds that the claims folder 
should be returned to the examiner who conducted in May 2002 
examination, or another VA orthopedic physician if that 
examiner is not available.  The examiner should review the 
complete records referred to in the examination request 
below, and respond to the Board's specific questions in light 
of such review.

Accordingly, the case is REMANDED to the RO for the 
following:

1.  The RO should return the claims folder to 
Dr. May at the Dublin VAMC (or another VA 
orthopedic physician if Dr. May is no longer 
available).  Dr. May should review his report of 
the May 2002 examination of the veteran and 
prepare an addendum following his review of the 
complete records referred to in this request, 
including the inservice lumbar spine X-ray and 
related inservice reports marked with pink tabs 
on the left side of the claims folder).  Should 
Dr. May or any other VA physician require a new 
examination of the veteran, such examination 
should be conducted.  
The VA physician should specifically state 
whether the veteran has any additional (i.e., in 
addition to the lumbosacral strain that is 
service connected) disabilities of his lumbar 
spine, including degenerative joint disease and 
degenerative disc disease.  If so, the physician 
should express an opinion as to whether it is 
likely, unlikely or as likely as not that any 
such additional disability is causally related 
to the veteran's military service.  (The Board 
notes that the phrase as likely as not does not 
imply mere medical possibility, but rather that 
a determination that there is a causal 
relationship is just as medically sound as a 
determination that there is not a causal 
relationship).  In this regard, the physician 
should review the service medical records, which 
show no history of trauma, a negative lumbar 
spine X-ray, and that a herniated lumbar disc 
was suspected but not proven.  The post service 
medical records, particularly the January 1979 
hospitalization report, the April 1989 
neurological consultation, and the May 1989 
surgery report, should also be reviewed in order 
to ascertain the likely onset of any additional 
lower back pathology.  If any additional 
disability is determined to not be related to 
the veteran's military service, the physician 
should express an opinion as to whether any such 
additional lower back pathology was caused or is 
aggravated by the service-connected low back 
strain.  
Furthermore, the physician should be requested 
to determine whether the veteran's low back 
exhibits weakened movement, excess fatigability, 
or incoordination attributable to the service-
connected disability and any associated 
disorders.  If feasible, these determinations 
should be expressed in terms of the degree of 
additional range of motion lost due to any 
weakened movement, excess fatigability, or 
incoordination.  The physician should also be 
asked to express an opinion as to the degree to 
which the veteran's low back pain could 
significantly limit his functional ability 
during flare-ups or on repeated use over a 
period of time.  To the extent possible, all 
findings with respect to degree of current 
impairment should attempt to separate out the 
effects of the service connected low back strain 
as opposed to current pathology found to be not 
so related.

2.  Following the above, the RO should 
readjudicate the veteran's claims for service 
connection for residuals of fracture, lumbar 
spine, with degenerative disc disease, and for 
entitlement to an increased evaluation for low 
back strain, taking into account the above 
developed evidence.  A supplemental statement of 
the case should be provided to the veteran and 
his representative, and an appropriate period 
should be allowed for response.  Then, if 
appropriate, the case should be returned to the 
Board.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.44-8.45 and 
38.02-38.03.


	                  
_________________________________________________
	BETTINA S. CALLAWAY
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2002).




